293 F.3d 760
Georgia RAMSAY, et al., Plaintiffs,v.OMNIBANK, et al., Defendants.Omnibank, Defendant-Third Party Plaintiff-Appellee,v.United States Fidelity and Guaranty Co., Third Party Defendant-Appellant.
No. 99-60349.
United States Court of Appeals, Fifth Circuit.
June 6, 2002.

Sam Starnes Thomas, Heidelberg & Woodliff, Jackson, MS, for Omnibank.
W. Shan Thompson, Charles G. Copeland (argued), Copeland, Cook, Taylor & Bush, Ridgeland, MS, for United States Fidelity & Guaranty Co.
Appeal from the United States District Court for the Southern District of Mississippi; Walter J. Gex, III, Judge.
Before REYNALDO G. GARZA, HIGGINBOTHAM and BENAVIDES, Circuit Judges.
PER CURIAM:


1
In this case we certified a question to the Supreme Court of Mississippi, asking:


2
Whether an insurer's duty to defend under a general commercial liability policy for injuries caused by accidents extends, under Mississippi law, to injuries unintended by the insured but which resulted from intentional actions of the insured if those actions were negligent but not intentionally tortious.1


3
The details of the case are set out both in our certification2 and the Mississippi Supreme Court's answer.3 Since it is now clear that, under Mississippi law, United States Fidelity & Guaranty Co. had no duty to defend Omnibank from the underlying suit,4 we must REVERSE and REMAND for entry of summary judgment in favor of USF&G.


4
REVERSED and REMANDED.



Notes:


1
 Ramsay v. OmniBank, 215 F.3d 502, 504 (5th Cir.2000).


2
 Id. at 502-03.


3
 United States Fidelity & Guar. Co. v. Omnibank, 812 So. 2d 196, 197-98 (Miss.2002).


4
 Id. at 202.